THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (“SUBSCRIPTION AGREEMENT”) RELATES
TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT
OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED
OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

SUBSCRIPTION AGREEMENT

(Canadian Accredited Investors Only)

TO:

California Oil & Gas Corp. (the “Company”)

#260, 600 – 6th Avenue SW

Calgary, AB

T2P 0S5

Purchase of Shares

1.

Subscription

1.1                         On the basis of the representations and warranties
and subject to the terms and conditions set forth herein, NBCN INC. IN TRUST FOR
CAROL MCLEOD ACCT #116813R (the “Subscriber”) hereby irrevocably subscribes for
and agrees to purchase 4,000,000 shares of the common stock of the Company (each
a “Share” and collectively, the “Shares” or the “Securities”) at a price per
Share of USD $0.05 (such subscription and agreement to purchase being the
“Subscription”), for an aggregate purchase price of USD$200,000 (the
“Subscription Proceeds”).

1.2                         On the basis of the representations and warranties
and subject to the terms and conditions set forth herein, the Company hereby
irrevocably agrees to sell the Shares to the Subscriber.

1.3                         Subject to the terms hereof, the Subscription will
be effective upon its acceptance by the Company.

2.

Payment

2.1                         The Subscription Proceeds must accompany this
Subscription and shall be paid by cashiers cheque or bank draft payable to the
order of Company, drawn in U.S. funds on a Canadian bank or on a U.S. bank that
is reasonably acceptable to the Company.

2.2                         The Subscriber acknowledges and agrees that this
Subscription Agreement, the Subscription Proceeds and any other documents
delivered in connection herewith will be held by the Company. In the event that
this Subscription Agreement is not accepted by the Company for whatever reason,
which the Company expressly reserves the right to do, within 30 days of the
delivery of an executed Subscription Agreement by the Subscriber, this
Subscription Agreement, the Subscription Proceeds (without interest thereon) and
any other documents

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement.

2.3                         The Company is entitled to treat the Subscription
Proceeds as an interest free loan to the Company until such time as the
Subscription is accepted and a certificate representing the Shares has been
issued to the Subscriber.

3.

Documents Required from Subscriber

3.1                         The Subscriber must complete, sign and return to the
Company an executed copy of this Subscription Agreement and an executed copy of
the Accredited Investor Questionnaire attached to this Agreement as Exhibit “A”
(the “Questionnaire”).

3.2                         The Subscriber shall complete, sign and return to
the Company as soon as possible, on request by the Company, any documents,
questionnaires, notices and undertakings as may be required by regulatory
authorities, the OTC Bulletin Board and applicable law.

4.

Closing

4.1                         Closing of the offering of the Shares (the
“Closing”) shall occur on or before September 30, 2008, or on such other date as
may be determined by the Company (the “Closing Date”).

5.

Acknowledgements of Subscriber

5.1

The Subscriber acknowledges and agrees that:

 

(a)

none of the Shares have been or will be registered under the 1933 Act or under
any state securities or “blue sky” laws of any state of the United States and,
unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to “U.S. Persons” as that term is defined in Regulation
S under the 1933 Act (“Regulation S”), except in accordance with the provisions
of Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state securities laws;

 

(b)

the Company has not undertaken to, and will have no obligation to, register any
of the Shares under the 1933 Act or any other securities legislation;

 

(c)

it has received and carefully read this Subscription Agreement;

 

(d)

by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber is not a resident of the United States and that the
subscriber is an “Accredited Investor”, as that term is defined in National
Instrument 45-106, as adopted by the British Columbia Securities Commission;

 

(e)

no prospectus or offering memorandum within the meaning of the securities laws
has been delivered to, summarized for or seen by the Subscriber (and, if
applicable, others for whom it is contracting hereunder) in connection with the
offering of the Shares made hereby and the Subscriber (and, if applicable,
others for whom it is contracting hereunder) is not aware of any prospectus or
offering memorandum having been prepared by the Company;

 

(f)

the decision to execute this Subscription Agreement and acquire the Securities
hereunder has not been based upon any oral or written representation as to fact
or otherwise made by or on behalf of the Company, and such decision is based
entirely upon a review of information (the adequacy of which is hereby
acknowledged) about the Company that is available to any member of the public

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

on the EDGAR database maintained by the U.S. Securities and Exchange Commission
(the “SEC”) at www.sec.gov;

 

(g)

it has not received, nor has it requested, nor does it have any need to receive,
any offering memorandum (as defined in or contemplated by applicable securities
legislation) or any other document (other than financial statements or any other
continuous disclosure documents, the contents of which are prescribed by statute
or regulation) describing the business and affairs of the Company which has been
prepared for delivery to, and review by, prospective subscribers in order to
assist them in making an investment decision in respect of the Securities, and
it has not become aware of any advertisement including, by way of example and
not in limitation, advertisement in any printed media of general and regular
circulation or on radio or television with respect to the distribution of the
Securities;

 

(h)

it and its advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from the Company in connection with the sale of the Securities
hereunder, and to obtain additional information, to the extent possessed or
obtainable by the Company without unreasonable effort or expense;

 

(i)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books in connection with the sale of the Securities
hereunder have been made available for inspection by him and his attorney and/or
advisor(s);

 

(j)

all information which the Subscriber has provided to the Company is correct and
complete as of the date the Subscription Agreement is signed, and if there
should be any change in such information prior to this Subscription Agreement
being executed by the Company, the Subscriber will immediately provide the
Company with such information;

 

(k)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Subscription Agreement and the Subscriber will hold
harmless the Company from any loss or damage it or they may suffer as a result
of the Subscriber’s failure to correctly complete this Subscription Agreement;

 

(l)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements of the regulatory authorities in Canada
requiring that the Company provide the Subscriber with a prospectus and sell the
Securities to the Subscriber through a person registered to sell securities
under the securities laws of the Canadian Province where the Subscriber resides
and, as a consequence of acquiring the Securities pursuant to this exemption,
certain protections, rights and remedies provided by the securities laws of that
Canadian Province, including statutory rights of rescission or damages, will not
be available to the Subscriber;

 

(m)

the Subscriber is purchasing the Securities pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is an accredited investor of the
Company and, as a consequence:

 

(i)

is restricted from using most of the civil remedies available under securities
legislation,

 

(ii)

may not receive information that would otherwise be required to be provided
under securities legislation, and

 

(iii)

the Company is relieved from certain obligations that would otherwise apply
under securities legislation;

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(n)

the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as that term is defined in
Regulation S) in the United States in respect of the Securities which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of the Securities; provided, however, that the Subscriber may
sell or otherwise dispose of the Securities pursuant to registration thereof
under the 1933 Act and any applicable state and provincial securities laws or
under an exemption from such registration requirements;

 

(o)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;

 

(p)

the statutory and regulatory basis for the exemption from U.S. registration
requirements claimed for the offer of the Securities, although in technical
compliance with Regulation S, would not be available if the offering is part of
a plan or scheme to evade the registration provisions of the 1933 Act or any
applicable state or provincial securities laws;

 

(q)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 

(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 

(ii)

applicable resale restrictions;

 

(r)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in the
common shares of the Company on the OTC Bulletin Board operated by the Financial
Industry Regulatory Authority (known as FINRA);

 

(s)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell the Securities
under Canadian provincial securities laws and Canadian National Instrument
45-102;

 

(t)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with applicable state securities laws;

 

(u)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

 

(v)

no documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any state securities administrators;

 



 


--------------------------------------------------------------------------------



 

- 5 -

 

 

 

(w)

there is no government or other insurance covering any of the Securities;

 

(x)

the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company; and

 

(y)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6.

Representations, Warranties and Covenants of the Subscriber

6.1                         The Subscriber hereby represents and warrants to and
covenants with the Company (which representations, warranties and covenants
shall survive the Closing) that:

 

(a)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

 

(b)

if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

 

(c)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 

(d)

the Subscriber is not a U.S. Person, as that term is defined in Regulation S;

 

(e)

the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person, as that term is defined in Regulation
S;

 

(f)

the Subscriber is an Accredited Investor (as defined in National Instrument
45-106) and the Subscriber agrees that the Company shall not consider the
Subscriber's Subscription for acceptance unless the undersigned provides to the
Company, along with an executed copy of this Agreement:

 

(i)

a fully completed and executed Questionnaire in the form attached as Exhibit A
hereto; and

 

(ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber's qualification as an Accredited Investor;

 

(g)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 

(h)

the sale of the Securities to the Subscriber as contemplated in this
Subscription Agreement complies with or is exempt from the applicable securities
legislation of the jurisdiction of residence of the Subscriber;

 

(i)

the Subscriber is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Subscriber's own
account, for investment purposes

 



 


--------------------------------------------------------------------------------



 

- 6 -

 

 

only, and not with a view to, or for, resale, distribution or fractionalisation
thereof, in whole or in part, and no other person has a direct or indirect
beneficial interest in such Securities;

 

(j)

the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company;

 

(k)

no other person has a direct or indirect beneficial interest in such Securities,
and the Subscriber has not subdivided its interest in the Securities with any
other person;

 

(l)

the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment and
it has carefully read and considered the matters set forth under the heading
“Risk Factors” appearing in the Company’s Form 10-KSB and any other filings
filed with the SEC;

 

(m)

the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities and the Company;

 

(n)

the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

 

(o)

the Subscriber understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;

 

(p)

the Company is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaire and the Subscriber
will indemnify and hold harmless the Company and, where applicable, its
directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Subscriber contained herein, the Questionnaire or in any document furnished by
the Subscriber to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;

 

(q)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto;

 

(r)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber in accordance with its terms;

 

(s)

it is not an underwriter of, nor is affiliated with any underwriter of, the
common shares of the Company, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Securities or any
of them;

 

(t)

the Subscriber is not a registered broker or dealer, nor is it an affiliate of
any registered broker or dealer;

 



 


--------------------------------------------------------------------------------



 

- 7 -

 

 

 

(u)

the Subscriber understands and agrees that none of the Securities have been or
will be registered under the 1933 Act, or under any state securities or “blue
sky” laws of any state of the United States, and, unless so registered, may not
be offered or sold in the United States or, directly or indirectly, to U.S.
Persons, as that term is defined in Regulation S, except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state securities laws;

 

(v)

the Subscriber acknowledges that the Subscriber has not acquired the Securities
as a result of, and will not itself engage in, any “directed selling efforts”
(as defined in Regulation S) in the United States in respect of the Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Securities; provided, however, that the
Subscriber may sell or otherwise dispose of the Shares and the Underlying Shares
pursuant to registration of the Shares and the Underlying Shares pursuant to the
1933 Act and any applicable state and provincial securities laws or under an
exemption from such registration requirements and as otherwise provided herein;

 

(w)

the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of a period of six months after the date of
original issuance of the Securities (such period hereinafter referred to as the
"Distribution Compliance Period") shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable state and provincial securities
laws;

 

(x)

the Subscriber understands and agrees not to engage in any hedging transactions
involving any of the Securities unless such transactions are in compliance with
the provisions of the 1933 Act and in each case only in accordance with
applicable state and provincial securities laws;

 

(y)

the Subscriber understands and agrees that the Company will refuse to register
any transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 

(z)

the Subscriber is not aware of any advertisement of, or any general solicitation
in respect of, any of the Securities; and

 

(aa)

no person has made to the Subscriber any written or oral representations:

 

(i)

that any person will resell or repurchase any of the Securities;

 

(ii)

that any person will refund the purchase price of any of the Securities;

 

(iii)

as to the future price or value of any of the Securities; or

 

(iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities on any stock exchange or automated dealer
quotation system; except that the Company’s Common Stock is currently approved
for trading on the U.S. Over the Counter Bulletin Board.

6.2                         In this Subscription Agreement, the term “U.S.
Person” shall have the meaning ascribed thereto in Regulation S.

 



 


--------------------------------------------------------------------------------



 

- 8 -

 

 

7.

Representations and Warranties will be Relied Upon by the Company

7.1                         The Subscriber acknowledges that the representations
and warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber’s eligibility to purchase the Securities
under applicable securities legislation, or (if applicable) the eligibility of
others on whose behalf it is contracting hereunder to purchase the Securities
under applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares on the Closing
Date, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the Closing
Date and that they will survive the purchase by the Subscriber of the Securities
and will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Securities.

8.

Resale Restrictions

8.1                         The Subscriber acknowledges that any resale of the
Securities will be subject to resale restrictions contained in the securities
legislation applicable to each Subscriber or proposed transferee. The Subscriber
acknowledges that the Securities have not been registered under the 1933 Act,
the securities laws of any state of the United States or any province or
territory of Canada. The Securities may not be offered or sold in the United
States unless registered in accordance with United States federal securities
laws and all applicable state securities laws or exemptions from such
registration requirements are available.

8.2                         The Subscriber acknowledges that restrictions on the
transfer, sale or other subsequent disposition of the Securities by the
Subscriber may be imposed by securities laws in addition to any restrictions
referred to in Section 8.1 above.

8.3                         Pursuant to National Instrument 45-102 (“NI
45-102”), as adopted by the Alberta Securities Commission (the “ASC”), a
subsequent trade in the Shares will be a distribution subject to the prospectus
and registration requirements of applicable Canadian securities legislation
(including the Ontario Act and the Alberta Act) unless certain conditions are
met, which conditions include the requirement that the hold period mandated
pursuant to NI 45-102 (the "Canadian Hold Period") that shall have elapsed from
the date on which the Shares were issued to the Subscriber and, during the
currency of the Canadian Hold Period, any certificate representing the Shares is
to be imprinted with a restrictive legend (the "Canadian Legend").

8.4                         By executing and delivering this Subscription
Agreement, the Subscriber will have directed the Company not to include the
Canadian Legend on any certificates representing the Shares to be issued to the
Subscriber.

8.5                         As a consequence, the Subscriber may not be able to
rely on the resale provisions of NI 45-102, and any subsequent trade in any of
the Shares during or after the Canadian Hold Period may be a distribution
subject to the prospectus and registration requirements of Canadian securities
legislation, to the extent that the trade is at that time subject to any such
Canadian securities legislation.

9.

Acknowledgement and Waiver

9.1                         The Subscriber has acknowledged that the decision to
purchase the Securities was solely made on the basis of information available to
the Subscriber on the EDGAR database maintained by the SEC at www.sec.gov. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of the Securities.

10.

Legending of Subject Securities

10.1                       The Subscriber hereby acknowledges that that upon the
issuance thereof, and until such time as the same is no longer required under
the applicable securities laws and regulations, the certificates representing
any of

 



 


--------------------------------------------------------------------------------



 

- 9 -

 

 

the Securities (including any common shares that may be issued upon exercise of
any Warrant) will bear a U.S. legend in substantially the following form (the
“U.S. Legend”):

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

10.2                       The Subscriber hereby acknowledges and agrees to the
Company making a notation on its records or giving instructions to the registrar
and transfer agent of the Company in order to implement the restrictions on
transfer set forth and described in this Subscription Agreement.

11.

Costs

11.1                       The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Securities shall be borne by the Subscriber.

12.

Governing Law

12.1                       This Subscription Agreement is governed by the laws
of the State of Nevada and the federal laws of the United States applicable
therein.

13.

Survival

13.1                       This Subscription Agreement, including without
limitation the representations, warranties and covenants contained herein, shall
survive and continue in full force and effect and be binding upon the parties
hereto notwithstanding the completion of the purchase of the Shares by the
Subscriber pursuant hereto.

14.

Assignment

14.1

This Subscription Agreement is not transferable or assignable.

15.

Severability

15.1                       The invalidity or unenforceability of any particular
provision of this Subscription Agreement shall not affect or limit the validity
or enforceability of the remaining provisions of this Subscription Agreement.

16.

Entire Agreement

16.1                       Except as expressly provided in this Subscription
Agreement and in the agreements, instruments and other documents contemplated or
provided for herein, this Subscription Agreement contains the entire agreement
between the parties with respect to the sale of the Shares and there are no
other terms, conditions, representations or warranties, whether expressed,
implied, oral or written, by statute or common law, by the Company or by anyone
else.

 



 


--------------------------------------------------------------------------------



 

- 10 -

 

 

17.

Notices

17.1                       All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Subscriber
shall be directed to the address on the signature page of this Subscription
Agreement and notices to the Company shall be directed to it at California Oil &
Gas Corp., #260 – 600 6th Avenue SW, Calgary, AB T2P 0S5, Attention: President.

18.

Reliance, Indemnity, Notification of Changes and Survival

18.1                       The representations and warranties in this
Subscription Agreement are made by the Subscriber with the intent that they be
relied upon by the Company in determining its suitability as a purchaser of the
Securities, and the Subscriber hereby agrees to indemnify the Company against
all losses, claims, costs, expenses and damages or liabilities which any of them
may suffer or incur as a result of reliance thereon. The Subscriber undertakes
to notify the Company immediately of any change in any representation, warranty
or other information relating to the Subscriber set forth in this Subscription
Agreement (and the exhibits, schedules, forms and appendices thereto) which
takes place prior to the Closing.

18.2                       The representations and warranties of the Subscriber
contained in this Agreement shall survive the Closing.

19.

Counterparts and Electronic Means

19.1                       This Subscription Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall
constitute an original and all of which together shall constitute one
instrument. Delivery of an executed copy of this Subscription Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Subscription Agreement as of the date hereinafter set forth.

20.

Delivery Instructions

 

20.1

The Subscriber hereby directs the Company to deliver the Certificate evidencing
the Shares to:

 

NBCN Inc. in trust for: CAROL McLEOD Acct: 116813R

(name)

 

Suite 1410 – Securities Dept (904), 1010 rue de la Gauchetiere West, Montreal,
QC H3B 5J2

(address)

 

20.2                       The Subscriber hereby directs the Company to cause
the Shares to be registered on the books of the Company as follows:

 

NBCN Inc. in trust for: CAROL McLEOD Acct: 116813R

(name)

 

Suite 1410 – Securities Dept (904), 1010 rue de la Gauchetiere West, Montreal,
QC H3B 5J2

(address)

 

20.3                       The undersigned hereby acknowledges that it will
deliver to the Company all such additional completed forms in respect of the
Subscriber’s purchase of the Shares as may be required for filing with the
appropriate securities commissions and regulatory authorities.

21.

Collection of Personal Information

21.1                       The Subscriber acknowledges and consents to the fact
that the Company is collecting the Subscriber’s personal information for the
purpose of completing the transactions contemplated by this Subscription

 



 


--------------------------------------------------------------------------------



 

- 11 -

 

 

Agreement. The Subscriber further acknowledges and consents to the fact that the
Company may be required by applicable securities laws to provide regulatory
authorities (including securities commissions in applicable jurisdictions with
any personal information provided by the Subscriber.

21.2                       The Subscriber, on its own behalf and on behalf of
any other person for whom it is contracting hereunder, acknowledges and consents
to the release by the Company of certain information regarding the Subscriber's
subscription, including the Subscriber's name, address, telephone number and
registration instructions, the number of Securities purchased, the number of
securities of the Company held, the status of the Subscriber as an insider, as a
Pro Group member or as otherwise represented herein, and, if applicable,
information regarding beneficial ownership of or the principal of the
Subscriber, in compliance with securities regulatory policies to regulatory
authorities in reporting jurisdictions or to other authorities as required by
law and to the transfer agent of the Company for the purpose of arranging for
the preparation of the certificates representing the Securities issuable in
connection with the Offering. The purpose of the collection of the information
is to ensure that the Company and its advisors will be able to issue Securities
to the Subscriber in compliance with applicable securities laws and the
instructions of the Subscriber and to obtain the information required to be
provided in documents required to be filed with any stock exchange or with
securities regulatory authorities under applicable securities laws and other
authorities as required by law. In addition, the Subscriber acknowledges and
consents to the collection, use and disclosure of all such personal information
by any such stock exchange and other regulatory authorities in accordance with
their requirements, including the provision to third party service providers,
from time to time.

The contact information for the officer of the Issuer who can answer questions
about the collection of information by the Issuer is as follows:

 

Name & Title:

John McLeod, President

 

 

Company's Name:

California Oil & Gas Corp.

 

 

Address:

#260 – 600 6th Avenue SW, Calgary, AB T2P 0S5

 

Phone No.:

(403) 261-1965

 

 

Fax No.:

(403) 261-1941

 

21.3

Furthermore, the Subscriber is hereby notified that:

 

 

(a)

the Company may deliver to the Securities and Exchange Commission in the United
States or to any securities commission of any province of Canada certain
personal information pertaining to the Subscriber, including such Subscriber’s
full name, residential address and telephone number, the number of Shares
purchased by the Subscriber and the total purchase price paid for such Shares,
the prospectus exemption relied on by the Company and the date of distribution
of the Shares,

 

(b)

such information would be collected indirectly by the securities commission
under the authority granted to it in securities legislation,

 

(c)

such information would be collected for the purposes of the administration and
enforcement of the securities legislation of the United States or the applicable
province of Canada, and

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

Carol McLeod                                          

 

Print Name of Subscriber

By: /s/ Carol McLeod                                 

 

(Signature and, if applicable, Office)

 

Print Address of Subscriber:

 

68 Sandstone Ridge Cres.                                   

Okotoks, AB T1S 1R1                                    

 



 


--------------------------------------------------------------------------------



 

 

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by California Oil & Gas Corp.

DATED at Calgary, AB, the 29th day of September, 2008.

CALIFORNIA OIL & GAS CORP.

 

 

Per:

/s/ John McLeod

 

 

Authorized Signatory

 

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

EXHIBIT A

ACCREDITED INVESTOR QUESTIONNAIRE

 

NATIONAL INSTRUMENT 45-106

 

The purpose of this Questionnaire is to assure California Oil & Gas Corp. (the
“Issuer”) that the undersigned (the “Subscriber”) will meet certain requirements
for the registration and prospectus exemptions provided for under National
Instrument 45-106 (“NI 45-106”), as adopted by the members of the Canadian
Securities Administrators, in respect of a proposed private placement of
securities by the Issuer (the “Transaction”). The Issuer will rely on the
information contained in this Questionnaire for the purposes of such
determination.

 

The undersigned Subscriber covenants, represents and warrants to the Issuer
that:

 

 

1.

The Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction
and the Subscriber is able to bear the economic risk of loss arising from such
Transaction;

 

 

2.

the Subscriber satisfies one or more of the categories of “accredited investor”
(as that term is defined in NI 45-106) indicated below (please check the
appropriate box):

 

 

o

(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

 

 

o

(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

 

 

o

(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

 

 

o

(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

 

 

o

(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

 

 

o

(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;

 

 

o

(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l’ile de
Montreal or an intermunicipal management board in Québec;

 

 

o

(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;

 

 

o

(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

 

 

o

(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDN$1,000,000;

 

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

o

(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 

 

o

(l) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 

 

o

(m) a person, other than a person or investment fund, that had net assets of at
least CDN$5,000,000 as reflected on its most recently prepared financial
statements;

 

 

o

(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

 

 

o

(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

 

 

o

(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

 

 

o

(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

 

 

o

(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

 

 

o

(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

 

 

o

(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

 

 

o

(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or

 

 

o

(v) a person that is recognized or designated by the securities regulatory
authority as an accredited investor or, in Alberta or B.C., an exempt purchaser,

 

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Issuer to provide such additional documentation as may be reasonably
required by the Issuer and its legal counsel in determining the Subscriber’s
eligibility to acquire the Securities under relevant Legislation.

 

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________________, 2008.

 

If a Corporation, Partnership or Other Entity:

If an Individual:

 

                                          
                                               

 

Print or Type Name of Entity

Signature

 

                                          
                                               

 

Signature of Authorized Signatory

Print or Type Name

 

                                          
                                               

Type of Entity

 

 

CW2138423.1

 

 

 